 

EXHIBIT 10.3

 

REV GROUP, INC.

2016 OMNIBUS INCENTIVE PLAN

 

PERFORMANCE SHARE UNIT AWARD

 

Subject to the terms and conditions set forth in this grant letter (the “Grant
Letter”) and Exhibit A (the Grant Letter and Exhibit A constituting this
“Agreement”), REV Group, Inc., a Delaware corporation (the “Company”), has
granted you as of the Grant Date set forth below an award of Performance Share
Units (the “Award”).  The Award is granted under and is subject to the REV
Group, Inc. 2016 Omnibus Incentive Plan (the “Plan”).  Unless defined in this
Agreement, capitalized terms shall have the meanings assigned to them in the
Plan.  The provisions of the Plan shall control in the event of a conflict among
the provisions of the Plan, this Agreement and any descriptive materials
provided to you.

 

AWARD TERMS

 

PARTICIPANT:  

GRANT DATE:  

UNITS SUBJECT TO AWARD AT TARGET:  

PERFORMANCE CONDITIONS AND VESTING:  See below:

ADDITONAL TERMS:  Notwithstanding anything to the contrary in this Grant Letter
and the attached Agreement:

1.For the avoidance of doubt, if your employment with the Company is terminated
by you or by the Company, any unvested PSUs will be forfeited. 

ACHIEVEMENT OF TARGETS:  Achievement will be determined by the Company, in its
sole discretion but based on accounting rules and principals applied
consistently across the Company.

 

 

PERFORMANCE GOAL 1:  

 

The PSUs will be earned based on the achievement of [•], during the Performance
Period as set forth below.  This grant sunsets as of [•].

 

 

PERFORMANCE GOAL 2:  

 

The PSUs will be earned based on the successful achievement of [•] identified at
close, as of [•].

 

Please review this Agreement and let us know if you have any questions about
this Agreement, the Award or the Plan.  You are advised to consult with your own
tax advisors in respect of any tax consequences arising in connection with this
Award.

 

If you have questions please contact the Company’s Corporate Total Rewards
Director via email at compensation@revgroup.com.  If not, please provide your
signature, address and the date for this Agreement where indicated below.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.



1

 

--------------------------------------------------------------------------------

REV GROUP, INC.

By:

 

 

 

Name:

Christopher Daniels

 

Title:

Chief Human Resources Officer

 

 

 

Name

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

                                     Date: ___________, 2020

 

 

 

 

 

 

 

2

 

--------------------------------------------------------------------------------

 

EXHIBIT A

REV GROUP, INC. 2016 OMNIBUS INCENTIVE PLAN
PERFORMANCE SHARE UNIT AWARD AGREEMENT

THIS AGREEMENT, made and entered into on the date of the Grant Letter, by and
between REV Group, Inc. (the “Company”), a Delaware corporation, and the
individual listed in the Grant Letter as the Participant.

WHEREAS, the Participant has been granted the Award under the Plan;

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows.

1.Award of Shares.  Pursuant to the provisions of the Plan, the terms of which
are incorporated herein by reference, the Participant is hereby granted the
number of performance share units (“PSUs”) as set forth in the Grant Letter,
subject to the terms and conditions of the Plan and those herein set forth.  The
Award is granted as of the date set forth in the Grant Letter.

2.Issuance of PSUs. Each PSU shall represent the right to receive one Share upon
the vesting of such PSU, as determined in accordance with and subject to the
terms of this Agreement and the Plan.

3.Terms and Conditions.  It is understood and agreed that the Award evidenced
hereby is subject to the following terms and conditions:

(a)Voting Rights. The Participant shall have no voting rights or any other
rights as a shareholder of the Company with respect to the PSUs unless and until
the Participant becomes the record owner of the Shares, including Dividend
Shares (as defined below) to the extent applicable, underlying such PSUs.

(b)Dividend Shares. If a dividend is paid on Shares during the period commencing
on the Grant Date and ending on the date on which the Shares underlying the PSUs
are distributed to the Participant pursuant to Section 3(d), the Participant
shall be eligible to receive an amount equal to the dividend that the
Participant would have received had the Shares underlying the PSUs been
distributed to the Participant as of the time a which such dividend is paid;
provided, however, that no such amount shall be payable with respect to any PSUs
that are forfeited.  Such amount shall be paid to the Participant on the date on
which the Shares underlying the PSUs are distributed to the Participant in the
same form (cash, Shares or other property) in which such dividend is paid to
holders of Shares generally.  Any Shares that the Participant is eligible to
receive pursuant to this Section 3(b) are referred to herein as “Dividend
Shares.”

3

 

--------------------------------------------------------------------------------

(c)Vesting of Award.  Subject to the provisions of this Section 3 and Sections 8
and 9, the Award shall vest and become non-forfeitable in accordance with the
vesting schedule set forth in the Grant Letter, subject to the Participant’s
continuous service with the Company or any of its Affiliates through the Vesting
Date.

(d)Distribution on Vesting.  Subject to the provisions of this Agreement, upon
the vesting of any of the PSUs, the Company shall deliver to the Participant, as
soon as reasonably practicable after the applicable Vesting Date (or the date of
the Participant’s Termination of Service, as applicable), one Share for each
such PSU and the number of Dividend Shares (as determined in accordance with
Section 3(b)); provided that such delivery of Shares shall be made no later than
March 15 of the calendar year immediately following the year in which the
applicable Vesting Date (or the date of the Participant’s Termination of
Service, as applicable) occurs.  Upon such delivery, such Shares (including
Dividend Shares) shall be fully assignable, alienable, saleable and
transferrable by the Participant; provided that any such assignment, alienation,
sale, transfer or other alienation with respect to such Shares shall be in
accordance with applicable securities laws and any applicable Company policy.  

(e)Termination of Service; Forfeiture of Unvested Shares.  In the event of
Termination of Service of the Participant prior to the date on which the Award
otherwise becomes vested, the unvested portion of the Award shall immediately be
forfeited by the Participant and become the property of the Company.

(f)Change of Control.  Notwithstanding any provision of this Agreement to the
contrary, if, within twelve (12) months following a Change of Control, the Award
(or a substitute award) remains outstanding and the Participant incurs a
Termination of Service without Cause or for Good Reason, the Award shall become
immediately vested at target and all restrictions shall lapse upon such
Termination of Service.  For purposes of this Agreement, “Good Reason” means
“Good Reason” as defined in the Participant’s Service Provider Agreement, if
any, or if not so defined, the occurrence of any of the following events, in
each case without the Participant’s consent:  (i) a material reduction by the
Company or any of its Affiliates of the Participant’s base salary, other than
any such reduction that applies generally to similarly situated employees of the
Company or (ii) a relocation by the Company or any of its Affiliates of the
principal place of the Participant’s employment or service outside a 50 mile
radius from its current location; provided that, in each case, (A) the
Participant shall provide the Company with written notice specifying the
circumstances alleged to constitute Good Reason within 90 days following the
first occurrence of such circumstances; (B) if possible, the Company shall have
60 days following receipt of such notice to cure such circumstances; and (C) if
the Company has not cured such circumstances within such 60-day period, the
Participant shall terminate his or her employment or service not later than 60
days after the end of such 60-day period.

(g)Death or Disability.

(h)In the event of the Participant’s Termination of Service at any time due to
the Participant’s death or Disability, any unvested PSUs shall vest at target
level on the date of such Termination of Service.

4

 

--------------------------------------------------------------------------------

(i)No Right to Continued Service.  The grant of an Award shall not be construed
as giving the Participant the right to be retained in the employ of, or to
continue to provide services to, the Company or any Affiliate.  The receipt of
any Award under the Plan is not intended to confer any rights on the receiving
Participant except as set forth in the applicable Award Agreement.

(j)No Right to Future Awards.  Any Award granted under the Plan shall be a
one-time Award that does not constitute a promise of future grants.  The
Company, in its sole discretion, maintains the right to make available future
grants under the Plan.

4.Restrictions on Transferability.  Except as may be permitted by the
Administrator, neither this Award nor any right under this Award shall be
assignable, alienable, saleable or transferable by the Participant otherwise
than by will or pursuant to the laws of descent and distribution.  This
provision shall not apply to any portion of this Award that has been fully
vested and distributed and shall not preclude forfeiture of any portion of this
Award in accordance with the terms herein.

5.Tax Liability; Withholding Requirements.  

(a)The Participant shall be solely responsible for any applicable taxes
(including, without limitation, income and excise taxes) and penalties, and any
interest that accrues thereon, that the Participant incurs in connection with
the receipt, vesting or distribution of any PSUs granted hereunder.

(b)The Company may withhold any tax (or other governmental obligation) that
becomes due with respect to the PSUs (or any dividend distribution thereon) and
take such action as it deems appropriate to ensure that all applicable
withholding, income or other taxes, which are the sole and absolute
responsibility of the Participant, are withheld or collected from the
Participant. The Participant shall make arrangements satisfactory to the Company
to enable the Company to satisfy all such withholding requirements.
Notwithstanding the foregoing, the Administrator may, in its sole discretion,
permit the Participant to satisfy any such withholding requirement by
transferring to the Company pursuant to such procedures as the Administrator may
require, effective as of the date on which such requirement arises, a number of
vested Shares owned and designated by the Participant having an aggregate Fair
Market Value as of such date that is equal to the minimum amount required to be
withheld. If the Administrator permits the Participant to satisfy any such
withholding requirement pursuant to the preceding sentence, the Company shall
remit to the Internal Revenue Service and appropriate state and local revenue
agencies, for the credit of the Participant, an amount of cash withholding equal
to the Fair Market Value of the Shares transferred to the Company as provided
above.

6.Not Salary, Pensionable Earnings or Base Pay.  The Participant acknowledges
that the Award shall not be included in or deemed to be a part of (a) salary,
normal salary or other ordinary compensation, (b) any definition of pensionable
or other earnings (however defined) for the purpose of calculating any benefits
payable to or on behalf of the Participant under any pension, retirement,
termination or dismissal indemnity, severance benefit,

5

 

--------------------------------------------------------------------------------

retirement indemnity or other benefit arrangement of the Company or any
Subsidiary or (c) any calculation of base pay or regular pay for any purpose.

7.Whistleblower Protection.  The Participant has the right under federal law to
certain protections for cooperating with or reporting legal violations to the
Securities and Exchange Commission (the “SEC”) or its Office of the
Whistleblower, as well as certain other governmental entities and
self-regulatory organizations. As such, nothing in this Agreement or otherwise
is intended to prohibit the Participant from disclosing this Agreement to, or
from cooperating with or reporting violations to, the SEC or any such
governmental entity or self-regulatory organization, and the Participant may do
so without notifying the Company. The Company may not retaliate against the
Participant for any of these activities, and nothing in this Agreement or
otherwise requires the Participant to waive any monetary award or other payment
that the Participant might become entitled to from the SEC or any such
governmental entity or self-regulatory organization.

8.Forfeiture Upon Breach of Certain Other Agreements.  Subject to Section 7, the
Participant’s breach of any non-competition, non-solicitation, confidentiality,
non-disparagement, assignment of inventions or other intellectual property
agreement that the Participant may be a party to with the Company or any
Affiliate, in addition to whatever other equitable relief or monetary damages
that the Company or any Affiliate may be entitled to, shall result in automatic
rescission, forfeiture, cancellation or return of any Shares (whether or not
vested) held by the Participant.  Without limiting the generality of the
foregoing:

(a)Non-Competition.  The Participant agrees that, during the term of employment
and for a period of twelve (12) months after the Termination of Service
(collectively, the “Restriction Period”), the Participant shall not, directly or
indirectly, whether as owner, partner, investor, consultant, agent, employee,
co-venturer or otherwise, compete with the Company or any of its
Affiliates.  Specifically, but without limiting the foregoing, the Participant
agrees not to engage in any manner in any activity that is directly or
indirectly competitive with the business of the Company or any of its
Affiliates, as conducted or, to Participant’s knowledge, under consideration at
any time during the Participant’s employment or other service, and further
agrees not to work or provide services, in any capacity, whether as an employee,
independent contractor or otherwise, whether with or without compensation, to
any person who is engaged in any business that is competitive with the business
of the Company or any of its Affiliates for which the Participant has provided
services as of the Termination of Service.

(b)Non-Solicitation.  The Participant agrees that, during the Restriction
Period, the Participant shall not, and shall not assist any other person to
directly or indirectly: (i) solicit or encourage any customer of the Company or
any of its Affiliates to terminate or diminish its relationship with them; (ii)
seek to persuade any such customer or any prospective customer of the Company or
any of its Affiliates to conduct with anyone else any business or activity which
such customer or prospective customer conducts or could conduct with the Company
or any of its Affiliates; (iii) hire or solicit for hiring any employee of the
Company or any of its Affiliates or seek to persuade any employee of the Company
or any of its Affiliates to discontinue employment; or (iv)

6

 

--------------------------------------------------------------------------------

solicit or encourage any independent contractor providing services to the
Company or any of its Affiliates to terminate or diminish its relationship with
them.

(c)Confidentiality.  Subject to Section 7, the Participant agrees to protect
Confidential Information, as defined herein, and that the Participant shall
never, directly or indirectly, use or disclose it other than in the course and
scope of his or her employment. For purposes of this Agreement, “Confidential
Information” means all confidential and proprietary information of the Company
and its Affiliates, including, without limitation, information derived from
reports, investigations, experiments, research, work in progress, drawings,
designs, plans, proposals, codes, marketing and sales programs, client lists,
client mailing lists, supplier lists, financial projections, cost summaries,
pricing formula, marketing studies relating to prospective business
opportunities and all other know-how, trade secrets, inventions, concepts,
ideas, materials, or information developed, prepared or performed for or by the
Company or its Affiliates. For purposes of this Agreement, Confidential
Information shall not include and the Participant’s obligation’s shall not
extend to information that the Participant can demonstrate with competent
evidence is (i) generally available to the public without any action or
involvement by the Participant or (ii) independently obtained by the Participant
from a third party on a non-confidential and authorized basis.

(d)Non-Disparagement. Subject to Section 7, the Participant agrees that, for a
period of twelve (12) months after the Termination of Service, the Participant
shall not disparage or criticize the Company, its Affiliates, their business,
their management or their products or services, and that the Participant will
not otherwise do or say anything that could disrupt the good morale of employees
of the Company or any of its Affiliates or harm the interests or reputation of
the Company or any of its Affiliates.

(e)Assignment of Inventions or Other Intellectual Property.

(i)Definitions.  For purposes of this Agreement, (A) “Intellectual Property”
means all patents, invention disclosures, invention registrations, trademarks,
service marks, trade names, trade dress, logos, domain names, copyrights, mask
works, trade secrets, know-how and all other intellectual property and
proprietary rights recognized by any applicable law of any jurisdiction, and all
registrations and applications for registration of, and all goodwill associated
with, the foregoing; and (B) “Inventions” means all inventions, discoveries,
concepts, information, works, materials, processes, methods, data, software,
programs, apparatus, designs and the like.

(ii)Disclosure. The Participant shall disclose promptly in writing to the
Company any and all Inventions and Intellectual Property, in each case that the
Participant conceives, develops, creates or reduces to practice, either alone or
jointly with others, during the period of the Participant’s employment or
provision of service that (A) are conceived, created or developed using any
equipment, supplies, facilities, trade secrets, know-how or other Confidential
Information of the Company or any of its Affiliates; (B) result from any work
performed by the Participant for the Company or any of its Affiliates; and/or
(C) otherwise relate to

7

 

--------------------------------------------------------------------------------

the Company’s or any of its Affiliates’ business or actual or demonstrably
anticipated research or development (collectively, “Company Intellectual
Property”).

(iii)Ownership and Assignment. The Participant acknowledges and agrees that the
Company shall have exclusive title and ownership rights in and to all Company
Intellectual Property.  To the extent that exclusive title and/or ownership
rights may not originally vest in the Company as contemplated herein, the
Participant hereby assigns, transfers, conveys and delivers to the Company all
right, title and interest in and to all Company Intellectual Property.  The
Participant acknowledges and agrees that, with respect to any Company
Intellectual Property that may qualify as a Work Made For Hire as defined in 17
U.S.C. § 101 or other applicable law, such Company Intellectual Property is and
will be deemed a Work Made for Hire and the Company will have the sole and
exclusive right to the copyright (or, in the event that any such Company
Intellectual Property does not qualify as a Work Made for Hire, the copyright
and all other rights thereto are automatically assigned to the Company as
above).

(iv)Prior Inventions.  The Participant has previously provided to an authorized
representative of the Company a complete list of all Inventions that the
Participant has, alone or jointly with others, conceived, developed, created or
reduced to practice prior to the commencement of the Participant’s employment or
other service with the Company, that are the Participant’s property, and that
the Company acknowledges and agrees are excluded from the scope of this
Agreement (collectively, “Prior Inventions”).  If disclosure of any such Prior
Invention would cause the Participant to violate any prior confidentiality
agreement, the Participant understands that he or she is not to list such Prior
Inventions but is only to disclose where indicated a cursory name for each such
Prior Invention, a listing of each person or entity to whom it belongs, and the
fact that full disclosure as to such Prior Inventions has not been made for that
reason (it being understood that, if no Invention or disclosure is provided, the
Participant hereby represents and warrants that there are no Prior
Inventions).  If, in the course of the Participant’s employment or other service
with the Company, the Participant incorporates any Prior Invention into any
Company product, process or machine or otherwise uses any Prior Invention, the
Participant hereby grants to the Company and its Affiliates a worldwide,
non-exclusive, irrevocable, perpetual, fully paid-up and royalty-free license
(with rights to sublicense through multiple tiers of sublicensees) to use,
reproduce, modify, make derivative works of, publicly perform, publicly display,
make, have made, sell, offer for sale, import and otherwise exploit such Prior
Invention for any purpose.

(v)Non-Assignable Inventions.  If the Participant is an employee or other
service provider whose principal work location is in California, Illinois,
Kansas, Minnesota or Washington State, the provisions regarding the
Participant’s assignment of Company Intellectual Property to the Company in
Section 8(e)(iii) hereof do not apply to certain Inventions (“Non-Assignable
Inventions”) as specified in the statutory code of the applicable state.  The
Participant

8

 

--------------------------------------------------------------------------------

acknowledges having received and reviewed notification regarding such
Non-Assignable Inventions pursuant to such states’ codes.

(vi)Waiver of Moral Rights.  To the extent that the Participant may do so under
applicable law, the Participant hereby waives and agrees never to assert any
Moral Rights that the Participant may have in or with respect to any Company
Intellectual Property, even after termination of any work on behalf of the
Company. For purposes of this Agreement, “Moral Rights” means any rights to
claim authorship of a work, to object to or prevent the modification or
destruction of a work, or to withdraw from circulation or control the
publication or distribution of a work, and any similar right, existing under any
applicable law of any jurisdiction, regardless of whether or not such right is
denominated or generally referred to as a “moral right.”

(vii)Further Assurances.  The Participant shall give the Company and its
Affiliates all reasonable assistance and execute all documents necessary to
assist with enabling the Company and its Affiliates to prosecute, perfect,
register, record, enforce and defend any of their rights in any Company
Intellectual Property and Confidential Information.

9.Recoupment/Clawback.  This Award may be subject to recoupment or “clawback” as
may be required by applicable law, stock exchange rules or by any applicable
Company policy or arrangement, as it may be established or amended from time to
time.

10.References. References herein to rights and obligations of the Participant
shall apply, where appropriate, to the Participant’s legal representative or
estate without regard to whether specific reference to such legal representative
or estate is contained in a particular provision of this Agreement.

11.Miscellaneous.

(a)Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

If to the Company:

REV Group, Inc.

111 East Kilbourn Avenue, Suite 2600

Milwaukee, WI 53202

Attention: Total Rewards Director
Email: compensation@revgroup.com

9

 

--------------------------------------------------------------------------------

If to the Participant:

At the Participant’s most recent address shown on the signature page of the
Grant Letter, or at any other address which the Participant may specify in a
notice delivered to the Company in the manner set forth herein.

(b)Entire Agreement.  This Award Agreement, the Plan and any other agreements,
schedules, exhibits and other documents referred to herein or therein constitute
the entire agreement and understanding between the parties in respect of the
subject matter hereof and supersede all prior and contemporaneous arrangements,
agreements and understandings, both oral and written, whether in term sheets,
presentations or otherwise, between the parties with respect to the subject
matter hereof.

(c)Severability.  If any provision of this Award Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or this Award Agreement under any law deemed applicable by
the Board, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Board, materially altering the intent of this Award
Agreement, such provision shall be stricken as to such jurisdiction, and the
remainder of this Award Agreement shall remain in full force and effect.

(d)Amendment; Waiver.  No amendment or modification of any provision of this
Award Agreement that has a material adverse effect on the Participant shall be
effective unless signed in writing by or on behalf of the Company and the
Participant; provided that the Company may amend or modify this Award Agreement
without the Participant’s consent in accordance with the provisions of the Plan
or as otherwise set forth in this Award Agreement.  No waiver of any breach or
condition of this Award Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition, whether of like or different nature.  Any
amendment or modification of or to any provision of this Award Agreement, or any
waiver of any provision of this Award Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

(e)Assignment.  Neither this Award Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Participant.

(f)Successors and Assigns; No Third-Party Beneficiaries.  This Award Agreement
shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns.  Nothing in this Award Agreement, express or implied, is
intended to confer on any Person other than the Company and the Participant, and
their respective heirs, successors, legal representatives and permitted assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Award Agreement.

(g)Governing Law; Waiver of Jury Trial. This Award Agreement shall be governed
by the laws of the State of Delaware, without application of the conflicts of
law

10

 

--------------------------------------------------------------------------------

principles thereof.  BY RECEIPT OF THIS AWARD, THE PARTICIPANT WAIVES ANY RIGHT
THAT THE PARTICIPANT MAY HAVE TO TRIAL BY JURY IN RESECT OF ANY LITIGATION BASED
ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AWARD AGREEMENT OR THE
PLAN.

(h)Participant Undertaking; Acceptance.  The Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or give effect to any of the obligations or
restrictions imposed on either the Participant or the PSUs pursuant to this
Award Agreement. The Participant acknowledges receipt of a copy of the Plan and
this Award Agreement and understands that material definitions and provisions
concerning the PSUs and the Participant’s rights and obligations with respect
thereto are set forth in the Plan.  The Participant has read carefully, and
understands, the provisions of this Award Agreement and the Plan.

(i)Dispute Resolution. Any dispute or claim arising out of, under or in
connection with the Plan or any Award Agreement shall be submitted to
arbitration in Delaware and shall be conducted in accordance with the rules of,
but not necessarily under the auspices of, the American Arbitration Association
(“AAA”) rules in force when the notice of arbitration is submitted. The
arbitration shall be conducted before an arbitration tribunal comprised of one
individual, mutually selected by the Company and the Participant, such selection
to be made within 30 calendar days after notice of arbitration has been given.
In the event the parties are unable to agree in such time, AAA will provide a
list of 3 available arbitrators and an arbitrator will be selected from such
3-member panel provided by AAA by the parties alternately striking out one name
of a potential arbitrator until only one name remains.  The party entitled to
strike an arbitrator first shall be selected by a toss of a coin.  The
Participant and the Company agree that such arbitration will be confidential and
no details, descriptions, settlements or other facts concerning such arbitration
shall be disclosed or released to any third party without the specific written
consent of the other party, unless required by law or court order or in
connection with enforcement of any decision in such arbitration.  Any damages
awarded in such arbitration shall be limited to the contract measure of damages,
and shall not include punitive damages.

(j)Counterparts.  This Agreement may be executed in two counterparts, each of
which shall constitute one and the same instrument.

 

 

 

 

 

 

 

 

 

 

11

 